Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00017-CV

                                       Cynthia Ann TURNER,
                                              Appellant

                                                   v.

                                        Troy Adam TURNER,
                                              Appellee

                      From the County Court at Law No. 1, Webb County, Texas
                               Trial Court No. 2012CVG-002200-C1
                          Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 5, 2014

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).


                                                    PER CURIAM